Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 23, 2018

The Court of Appeals hereby passes the following order:

A19I0052. CAT DADDY CORNER CONDOMINIUM ASSOCIATION, INC.
     v. LA MARA II, INC., d/b/a LOS ARCOS, et al.

      Cat Daddy Corner Condominium Association, Inc. (the “Association”) seeks
interlocutory review of a trial court order entered in two cases. In the first case filed
in 2016, La Mara II, Inc. d/b/a Los Arcos (“Los Arcos”) sought injunctive relief,
requesting among other things that the court enjoin the Association from fining Los
Arcos for its use of parking spaces and revoke all amendments to the condominium
declaration. The parties entered a consent judgment, and the case was dismissed with
prejudice. In the second case, which was filed in 2018, the Association filed a
complaint seeking judicial foreclosure and injunctive relief. The order on appeal
grants Los Arcos’s motion to set aside the judgment in the 2016 case, grants
Northside Bank’s motions to intervene in the 2016 and 2018 cases, denies the
Association’s motion to dismiss Los Arcos’s third party complaint, and granted Los
Arcos’s motion for a temporary restraining order and injunction. The trial court
certified its order for immediate review, and the Association filed both a notice of
appeal and the instant application.
      The grant or denial of an interlocutory injunction is directly appealable under
OCGA § 5-6-34 (a) (4). See Haygood v. Tilley, 295 Ga. App. 90, 90 n. 1 (670 SE2d
800) (2008). Accordingly, the order in this case is subject to direct appeal.
Moreover, all rulings within that order and any other non-final rulings entered in the
case may also be raised as part of such a direct appeal. See OCGA § 5-6-34 (d);
Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d 199) (1980). “This
Court will grant a timely application for interlocutory review if the order complained
of is subject to direct appeal and the applicants have not otherwise filed a notice of
appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486, n. 1 (602 SE2d 246) (2004).
Ordinarily, this Court would grant the application under Spivey. Here, however, the
Association asserts in its application that it filed a notice of appeal. This application
is thus superfluous and is DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/23/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.